DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deivasigamani et al. US20160178219 in view of Okaichi et al. US20150121876.
Regarding claim 8, Deivasigamani et al. US20160178219 discloses a heating system for heating a fluid, said heating system comprising: 
(a) a fluid conductor for receiving the fluid at an inlet at a first temperature and supplying the fluid at an outlet at a second temperature that is higher than the first temperature (Fig. 1, incoming water inlet, outlet 24), said fluid conductor comprising a first heat exchanger configured for receiving heat from a heating flow of a first heat source (heat exchanger 10) and a second heat exchanger configured for receiving heat from a second heat source (heat exchanger 18); and 
(b) a heat pump consisting of an evaporator (evaporator 22), a compressor (28), an expansion valve (30) and a condenser thermally coupled to said second heat exchanger (condenser corresponding to 18), the refrigerant compressed by said compressor and heat of the refrigerant is transferred via said second heat exchanger to the fluid before the temperature of the refrigerant is dropped by said expansion valve before reaching said evaporator (Fig. 1), reducing the load required of said first heat source to raise the fluid from the first temperature to the second temperature (¶62).

Deivasigamani does not expressly disclose the evaporator disposed within the heating flow, wherein the heating flow is further thermally extracted by a refrigerant of said evaporator.

Okaichi et al. US20150121876 teaches an exhaust heat recovery apparatus for a fuel fired fluid heating system comprising a burner (Fig. 7, 360) providing a flow of heating exhaust gases for heating medium wherein the exhaust recovery heat pump comprises an evaporator disposed within the heating flow (Fig. 7, evaporator 152, exhaust flow 310), wherein the heating flow is further thermally extracted by a refrigerant of said evaporator in addition to the medium flow extracting heat from the exhaust gases (Fig. 7, exhaust flow 310, heat exchanger 156, medium flow 350). 
Okaichi teaches that such an exhaust heat recovery system improves efficiency (¶7).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device such that the evaporator is disposed within the heating flow, wherein the heating flow is further thermally extracted by a refrigerant of said evaporator, as taught by Okaichi, since doing so amounts to a known technique for improving fuel fired fluid heating systems with the known predictable result of improving efficiency of the device. 

Regarding claim 9, the previously combined references teach the heating system of claim 8, wherein said first heat source comprises a gas-fired burner and a blower configured for generating said heating flow (Devisigamani, Fig. 1, burner 26).
Regarding claim 10, the previously combined references teach the heating system of claim 8, wherein said first heat source comprises a blower configured for generating said heating flow (Deivasigamani, Fig. 1, blower 16).
Regarding claim 11, the previously combined references teach the heating system of claim 8, wherein said second heat exchanger comprises a plate-type heat exchanger (Deivasigamani, Fig. 1, plate heat exchanger 18).
Regarding claim 12, the previously combined references do not expressly teach the heating system of claim 8, wherein said first heat exchanger comprises a coil.
Deivasigamani teaches that the heat exchanger 10 is an air-to-water heat exchanger ¶75 and the use of a heat transfer coil 22 for transferring heat between air an liquid refrigerant (Fig. 1). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device such that the first heat exchanger comprises a coil since doing so amounts to a simple substitution of known air to liquid heat exchangers in the art with the known predictable result of transferring heat between the mediums. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/Examiner, Art Unit 3762                

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762